Title: To Benjamin Franklin from Jno. Piers et al., 8 November 1778
From: Piers, Jno.
To: Franklin, Benjamin


Honrd. Sir
Donant Castle Novr. 8. 1778
We take the Liberty to inform you that we the four undermentioned was taken in the Black Prince belonging to Philadelphia near Eight Months ago and should be glad if Possible to imbrace the oppertunity of going in any Privateer or other Ship in the American Service to gett home as we all have Familys in America Hope your Honour will take our Case into Consideration and releive us from this our present Confinement and we shall as in Duty bound ever pray for your Honour from Your Honours most Obedient Humble Servts to Command
Jno. PiersValintine StrongRichd HarrissJno Williams
 
Addressed: The Honble Franklin / Esqr / Paris—
Notation by John Adams: Prisoners in Dinant
